                                                                                          FILED 
                                                                                          CLERK 
                                                                                              
 UNITED STATES DISTRICT COURT                                                 2:30 pm, Mar 11, 2019
                                                                                              
 EASTERN DISTRICT OF NEW YORK                                                     U.S. DISTRICT COURT 
 ---------------------------------------------------------X                  EASTERN DISTRICT OF NEW YORK 
 UNITED STATES OF AMERICA,                                                        LONG ISLAND OFFICE 

                  -against-                                   MEMORANDUM OF
                                                              DECISION & ORDER
 LARRY CARPENTER,                                             18-cr-362 (ADS)

                            Defendant.
 ---------------------------------------------------------X

APPEARANCES:

United States Attorney’s Office, Eastern District of New York
610 Federal Plaza
Central Islip, NY 11722
       By:      Monica K. Castro, Assistant U.S. Attorney

Keahon, Fleischer, Duncan & Ferrante
1393 Veterans Memorial Highway, Suite 312 North
Hauppauge, NY 11788
      By:     Joseph J. Ferrante, Esq., Of Counsel

Federal Defenders of New York, Inc.
610 Federal Plaza
Central Islip, NY 11722
       By:      Tracey L. Gaffey, Assistant Federal Defender


SPATT, District Judge:

        The Court is in receipt of the Government’s submission of proposed lyrics and videos that

it seeks to introduce at trial in its case-in-chief, as well as the Defendant’s response letter. See Dkt.

88, 104. These filings were in response to this Court’s February 25, 2019 Order (the “Feb. Order”),

which found that the originally submitted material was relevant and not unfairly prejudicial as a

general matter. See Dkt. 81. Yet, the Court recognized that select portions of the material may

subject the Defendant to unfair prejudice or be unnecessarily duplicative. Accordingly, the Court

adopt a modified version of the procedures articulated by Judge Garaufis in United States v.

                                                        1
Herron, No. 10-CR-0615, 2014 WL 1871909 (E.D.N.Y. May 8, 2014). Specifically, the Feb.

Order outlined the following process:

       In order to admit a video or lyric into evidence, the Government shall provide the
       Defendant and the Court with the specific excerpt that it intends to present at trial.
       For each excerpt, the Government shall state the purpose for which the evidence is
       being offered and, in the case of a video, provide a transcript identifying the
       speakers in the clip. The Court will not allow statements by persons other than the
       Defendant to be offered for the truth of the matter asserted unless the Government
       provides a relevant exception under Rule 803. The Government must provide this
       material on or before March 1, 2019.

       If the Defendant has any objection to the admission of that particular clip or lyric,
       Carpenter may submit a response on or before March 7, 2019. The Defendant is
       also free to submit a proposed limiting instruction concerning any of the excerpts
       of videos or lyrics admitted into evidence.

Feb. Order at 7-8.

       On March 1, 2019, the Government filed its request to admit specific excerpts of the

material. This filing properly included the precise portions of the lyrics and videos that the

Government seeks to admit as well as the stated purpose for which the evidence is being offered.

See Dkt. 88. Six days later, the Defendant responded to the Government’s letter and requested

that the Defendant be permitted to address each individual piece of material “as it becomes

necessary.” See Dkt. 104. In its response, the Defendant cited language from the Second Circuit’s

summary order affirming Herron to argue the general admissibility of rap lyrics and music videos.

Id. The Defendant failed to object to any of the government’s proffered materials, commenting

that “[t]o respond to each would be [sic] require far more than this responsive letter.” Id. at 3.

       The Court first notes that the Defendant failed to follow the Court’s instructions in its Feb.

Order. If the Defendant had “any objection to the admission of [a] particular clip or lyric [that the

Government seeks to introduce], Carpenter may submit a response on or before March 7, 2019.”

Feb. Order at 8. The Court has already ruled on the general admissibility of this material and

                                                  2
explicitly requested objections to specific lyrics or portions of videos. The Defendant’s transparent

attempt to relitigate the issue of general admissibility is procedurally improper and unconvincing.

The Court was well aware of the Second Circuit’s summary order in Herron when it issued the

Feb. Order. Moreover, the language in the summary order only bolsters the reasoning previously

articulated. The Defendant’s failure to file specific objections to the material proffered by the

Government forces the Court to rule on its admissibility without the benefit of the requested

responses.

       After carefully reviewing all materials using the framework of Rule 403 of the Federal

Rules of Evidence, it is hereby

       ORDERED that all highlighted lyrics in Exhibit 1, which is attached to this Order, are

admissible and may be used in the Government’s case-in-chief; and it is further

       ORDERED that the remainder of the lyrics in Exhibit 1 are not admissible and may not

be used in the Government’s case-in-chief; and it is further

       ORDERED that all highlighted music video lyrics in Exhibit 2, which is attached to this

Order, are admissible and may be used in the Government’s case-in-chief; and it is further

       ORDERED that the remainder of the music video lyrics in Exhibit 2 are not admissible

and may not be used in the Government’s case-in-chief; and it is further

       ORDERED that the Government may not, in its case-in-chief, play clips of “Young

Bonnie” that contain inadmissible music video lyrics; and it is further




                                                 3
        ORDERED that the Government may play a ten (10) second clip of “Might Not Make It

Home” that contains the item alleged to be the .38 revolver recovered in this matter in its case-in-

chief; and it is further

        ORDERED that all highlighted language in Exhibit 3, which is attached to this Order, is

admissible and may be used in the Government’s case-in-chief; and it is further

        ORDERED that the remainder of the language in Exhibit 3 is not admissible and may

not be used in the Government’s case-in-chief; and it is further

        ORDERED that the Government may not, in its case-in-chief, play clips of “Tee Talk-

Kontraversy Interview” that contain inadmissible language.



         It is SO ORDERED:

 Dated: Central Islip, New York

         March 11, 2019

                                                        __/s/ Arthur D. Spatt__

                                                        ARTHUR D. SPATT

                                                     United States District Judge




                                                 4
